In the United States Court of Federal Claims
                                                          OFFICE OF SPECIAL MASTERS
                                                                    No. 17-757V
                                                             Filed: February 20, 2018
                                                                  UNPUBLISHED

                                                                         
    TRACY MIDDLEBROOKS,                                                  
                                                                             Special Processing Unit (SPU);
                                           Petitioner,                       Ruling on Entitlement; Concession;
    v.                                                                       Table Injury; Hepatitis B (Hep B)
                                                                             Vaccine; Shoulder Injury Related to
    SECRETARY OF HEALTH AND                                                  Vaccine Administration (SIRVA)
    HUMAN SERVICES,

                                         Respondent.

                                                                         
Ann Mayhew Golski, Maglio Christopher & Toale, PA, Washington, DC, for petitioner.
Ashley Monique Simpson, U.S. Department of Justice, Washington, DC, for respondent.
 
                                                               RULING ON ENTITLEMENT1
Dorsey, Chief Special Master:
       On June 8, 2017, petitioner filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the “Vaccine
Act”). Petitioner alleges that she suffered the Table injury of a shoulder injury related to
vaccine administration (“SIRVA”) as a result of her August 10, 2015 hepatitis B
vaccination. Petition at 1-3. The case was assigned to the Special Processing Unit of
the Office of Special Masters
       On February 14, 2018, respondent filed his Rule 4(c) report in which he
concedes that petitioner is entitled to compensation in this case. Respondent’s Rule
4(c) Report at 1. Specifically, respondent indicates that


                                                            
1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
      DICP has reviewed the facts of this case and concluded that petitioner’s
      claim meets the Table criteria for SIRVA. Specifically, petitioner had no
      history of pain, inflammation or dysfunction of the affected shoulder prior
      to intramuscular vaccine administration that would explain the alleged
      signs, symptoms, examination findings, and/or diagnostic studies
      occurring after vaccine injection; she suffered the onset of pain within
      forty-eight hours of vaccine administration; her pain and reduced range of
      motion were limited to the shoulder in which the intramuscular vaccine
      was administered; and there is no other condition or abnormality present
      that would explain petitioner’s symptoms. Therefore, petitioner is entitled
      to a presumption of vaccine causation.
Id. at 4. Respondent further agrees that
       [w]ith respect to other statutory and jurisdictional issues, the records show
      that the case was timely filed, that the vaccine was received in the United
      States, and that petitioner satisfies the statutory severity requirement by
      suffering the residual effects or complications of her injury for more than
      six months after vaccine administration. See 42 U.S.C. §§ 300aa-
      11(c)(1)(D)(i).
Id.
     In view of respondent’s position and the evidence of record, the
undersigned finds that petitioner is entitled to compensation.


IT IS SO ORDERED.


                                  s/Nora Beth Dorsey
                                  Nora Beth Dorsey
                                  Chief Special Master